  Case 19-31323-KLP                     Doc 5 Filed 03/16/19 Entered 03/17/19 00:32:14                                   Desc Imaged
                                             Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Cathy Mickens                                                     Social Security number or ITIN        xxx−xx−2707
                      First Name   Middle Name   Last Name                              EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Eastern District of Virginia
                                                                                        Date case filed for chapter 7 3/13/19
Case number:          19−31323−KLP


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                              12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                             About Debtor 1:                                        About Debtor 2:

1.     Debtor's full name                    Cathy Mickens

2.     All other names used in the
       last 8 years

3.     Address                               2621 Reba Court
                                             Glen Allen, VA 23060

4.     Debtor's attorney                     Veronica D. Brown−Moseley                              Contact phone (804) 358−9900
       Name and address                      Boleman Law Firm, P.C.                                 Email: ecf@bolemanlaw.com
                                             PO Box 11588
                                             Richmond, VA 23230

5.     Bankruptcy trustee                    Roy M. Terry Jr.                                       Contact phone (804) 648−1636
       Name and address                      Sands Anderson PC                                      Email: rterry@sandsanderson.com
                                             P.O. Box 2188
                                             Richmond, VA 23218−2188
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
  Case 19-31323-KLP                      Doc 5 Filed 03/16/19 Entered 03/17/19 00:32:14                                  Desc Imaged
                                              Certificate of Notice Page 2 of 4
Debtor Cathy Mickens                                                                                          Case number 19−31323−KLP


6. Bankruptcy clerk's office                     701 East Broad Street                                  For the Court:
                                                 Richmond, VA 23219
    Documents in this case may be                                                        Clerk of the Bankruptcy Court:
    filed at this address. You may         Hours open Monday − Friday, 9:00 AM − 4:00 PM William C. Redden
    inspect all records filed in this case ET, except on holidays.
    at this office or online at                                                          Date: March 14, 2019
    www.pacer.gov.                         Contact phone 804−916−2400
    McVCIS 24−hour case
    information:
    Toll Free 1−866−222−8029

7. Meeting of creditors                          April 22, 2019 at 10:00 AM                             Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a         Office of the U.S. Trustee, 701
    questioned under oath. In a joint case,                                                             East Broad Street − Suite 4300,
    both spouses must attend. Creditors may      later date. If so, the date will be on the court
    attend, but are not required to do so.       docket.                                                Richmond, VA 23219−1885


8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or           Filing deadline: June 21, 2019
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of
                                                   the subdivisions of 11 U.S.C. § 727(a)(2)
                                                   through (7),
                                                   or
                                                 • if you want to have a debt excepted from
                                                   dischargeunder 11 U.S.C § 523(a)(2),
                                                   (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be
                                                   denied under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                      Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property       conclusion of the meeting of
                                                 as exempt. If you believe that the law does not        creditors
                                                 authorize an exemption claimed, you may file an
                                                 objection.

10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.
                                                                                                               For more information, see page 3 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 2
  Case 19-31323-KLP                   Doc 5 Filed 03/16/19 Entered 03/17/19 00:32:14                                      Desc Imaged
                                           Certificate of Notice Page 3 of 4
Debtor Cathy Mickens                                                                                            Case number 19−31323−KLP


12. Exempt property                    The law allows debtors to keep certain property as exempt. Fully exempt property will not be
                                       sold and distributed to creditors. Debtors must file a list of property claimed as exempt. You
                                       may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe
                                       that the law does not authorize an exemption that the debtors claim, you may file an objection.
                                       The bankruptcy clerk's office must receive the objection by the deadline to object to
                                       exemptions in line 9.
13. Local Rule Dismissal               Case may be dismissed for failure to timely file lists, schedules and statements, or to attend
    Warning                            meeting of creditors. (Local Bankruptcy Rules 1007−1, 1007−3, and 2003−1.) Trustee may at
                                       the meeting give notice of intention to abandon property burdensome or of inconsequential
                                       value or intent to sell nonexempt property that has an aggregate gross value less than
                                       $2,500. Objections thereto must be filed pursuant to Local Bankruptcy Rules 6004−2 and
                                       6007−1.
14. Payment of Fees for                Exact Change Only accepted as of February 4, 2008, for payment of fees and services.
    Richmond Case and                  Payment may be made by non−debtor's check, money order, cashier's check or a 'not to
    Adversary Filing and               exceed check' made payable to Clerk, U.S. Bankruptcy Court, or any authorized non−debtor's
    Miscellaneous Requests             credit card.
Electronic bankruptcy notices are delivered faster than the U.S. Mail if you have a PC with Internet connection or a Fax machine.
For more information, go to bankruptcynotices.uscourts.gov or call, toll free: 877−837−3424. Case/docket information available
on Internet @ www.vaeb.uscourts.gov

ATTENTION DEBTORS: Receive your court notices and orders by email through the DeBN. Same−day delivery. Convenient
Access. Free. For more information and to download the request form, go to www.vaeb.uscourts.gov and select the Debtor
Electronic Bankruptcy Noticing link from the ATTENTION DEBTORS DeBN banner.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline            page 3
       Case 19-31323-KLP               Doc 5 Filed 03/16/19 Entered 03/17/19 00:32:14                               Desc Imaged
                                            Certificate of Notice Page 4 of 4
                                               United States Bankruptcy Court
                                               Eastern District of Virginia
In re:                                                                                                     Case No. 19-31323-KLP
Cathy Mickens                                                                                              Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0422-7                  User: chandlerk                    Page 1 of 1                          Date Rcvd: Mar 14, 2019
                                      Form ID: 309A                      Total Noticed: 14


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 16, 2019.
db             +Cathy Mickens,    2621 Reba Court,   Glen Allen, VA 23060-4468
14760974       +Mr. Cooper,    8950 Cypress Waters Blvd.,   Coppell, TX 75019-4620
14760976       +Tamra Lewis,    2621 Reba Court,   Glen Allen, VA 23060-4468
14760977       +Tracie Lowry,    2621 Reba Court,   Glen Allen, VA 23060-4468

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: ecf@bolemanlaw.com Mar 15 2019 04:00:06      Veronica D. Brown-Moseley,
                 Boleman Law Firm, P.C.,   PO Box 11588,    Richmond, VA 23230
tr              E-mail/Text: rterry@iq7technology.com Mar 15 2019 04:03:14       Roy M. Terry, Jr.,
                 Sands Anderson PC,   P.O. Box 2188,    Richmond, VA 23218-2188
14760967        EDI: BANKAMER.COM Mar 15 2019 07:23:00      Bank of America,   P.O. Box 982238,
                 El Paso, TX 79998-0000
14760968       +EDI: CAPITALONE.COM Mar 15 2019 07:23:00      Capital One Bank USA NA,    PO Box 30281,
                 Salt Lake City, UT 84130-0281
14760969       +EDI: WFNNB.COM Mar 15 2019 07:23:00      Comenity Bank/Torrid,    PO Box 182789,
                 Columbus, OH 43218-2789
14760970        EDI: IRS.COM Mar 15 2019 07:23:00      Internal Revenue Service,    400 N. 8th St., Box 76,
                 Stop Room 898,   Richmond, VA 23219-0000
14760973       +EDI: TSYS2.COM Mar 15 2019 07:23:00      Macys/DSNB,   P.O. Box 8218,    Mason, OH 45040-8218
14760975       +EDI: SALLIEMAEBANK.COM Mar 15 2019 07:23:00      Sallie Mae,   Re: Bankruptcy,
                 300 Continental Dr. #1S,   Newark, DE 19713-4322
14760978       +EDI: VACU.COM Mar 15 2019 07:23:00      Virginia Credit Union,    P.O. Box 90010,
                 Richmond, VA 23225-9010
14760979       +E-mail/Text: bkr@taxva.com Mar 15 2019 04:02:40      Virginia Dept of Taxation,     P.O. Box 2156,
                 Richmond, VA 23218-2156
                                                                                              TOTAL: 10

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
14760972*       ++INTERNAL REVENUE SERVICE,   CENTRALIZED INSOLVENCY OPERATIONS,    PO BOX 7346,
                   PHILADELPHIA PA 19101-7346
                 (address filed with court: Internal Revenue Service,     Proceedings & Insolvencies,
                   P.O. Box 21126,   Philadelphia, PA 19114-0326)
14760971*         Internal Revenue Service,   PO Box 7346,   Philadelphia, PA 19101-7346
                                                                                               TOTALS: 0, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 16, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 14, 2019 at the address(es) listed below:
              John P. Fitzgerald, III   USTPRegion04.RH.ECF@usdoj.gov
              Roy M. Terry, Jr.   rterry@sandsanderson.com, rterry@iq7technology.com;sryan@sandsanderson.com
              Veronica D. Brown-Moseley   on behalf of Debtor Cathy Mickens ecf@bolemanlaw.com,
               ecfbackup@bolemanlaw.com
                                                                                            TOTAL: 3
